DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 06/14/2022 is acknowledged.  The traversal is on the ground(s) that “the office has provided no reasons why the species are independent or distinct”.  This is not found persuasive because the restriction mailed on 04/27/2022 clearly identified the distinct limitations between Species I and Species II. In addition, as clearly disclosed in paragraph 0004 of application identified Species I and paragraph 0006 discloses another embodiment, which identifies as Species II and independent claim 23 comprises the distinct limitations of Species II.
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-22, Fig. 1 of Huang et al. (US Pat. 11,360,818) discloses a memory die comprising: non-volatile memory (NVM) elements [203], and processing circuitry [ 207] configured to store static data on RAM 209 and store dynamic data on main memory 203.
However, the prior art does not teach or suggest either alone or in combination a memory die and a method for use with a memory die including non-volatile memory (NVM) comprising: generating a second set of data from the first set of data using the multidimensional computation procedure, wherein the second set of data has a rate of change that is greater than a rate of change of the first set of data and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825